                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              COLUMBIA DIVISION

JERRY C. SHAW,                                   )
                                                 )
        Plaintiff,                               )
                                                 )
v.                                               )        NO. 1:19-cv-00036
                                                 )
LAWRENCE COUNTY, TENNESSEE,                      )        JUDGE CAMPBELL
et al.,                                          )        MAGISTRATE JUDGE HOLMES
                                                 )
        Defendants.


                                            ORDER

       Pending before the Court is the parties’ Stipulation of Dismissal (Doc. No. 56), indicating

that all matters in dispute have been resolved and this case should be dismissed. Accordingly, this

case is DISMISSED, with prejudice.

       It is so ORDERED.

                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




     Case 1:19-cv-00036 Document 57 Filed 08/25/20 Page 1 of 1 PageID #: 271
